Per Curiam.
The proof in this case amounts to an actual manumission by the master, to take effect on the happening of a certain event, viz., his own death. It appears that Prall, the intestate, frequently declared that Tom should have his freedom — that the other negroes should be sold, but Tom should be free. These declarations mean something more than an intention hereafter to enfranchise. If, however, the evidence be considered in the light - contended for by the counsel for the defendant, as proving nothing more than a promise to liberate at some future period, still we think the obligation of this promise is binding on his representatives, and that the negro cannot under such circumstances be detained in slavery;
Negro discharged.
Cited in Fox v. Lambson, 3 Hal. 275.